Citation Nr: 1804330	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  17-56 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Marine Corps from January 1958 to January 1962.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The appellant filed a timely Notice of Disagreement (NOD), received in May 2017.  A Statement of the Case (SOC) was issued in October 2017.  A timely substantive appeal was received in November 2017.

The appellant was afforded a telephonic conference with a Decision Review Officer (DRO) in July 2017.  A summary is of record.



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A November 1998 rating decision denied service connection for a back disorder.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final November 1998 rating decision denying service connection for a back disorder relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for a back disorder.

3.  A back disorder was not incurred in active service, nor may it be presumed to have been incurred in active service.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying service connection for a back disorder is final.  38 U.S.C. § 7105(c) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a back disorder.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

In a November 1998 rating decision, the RO denied service connection for a back disorder because there was no in-service event, injury, or disease, and because there was no evidence of a current disability.  The appellant was duly informed of this decision in a December 1998 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of such letter.  Thus, the determination is final.

The appellant now seeks to reopen this previously denied claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

In order to determine whether new and material evidence has been received, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in November 1998.  Such includes a July 2015 clinical note which states that the appellant reported that he was involved in a motor vehicle accident where a jeep (known as a "mule") rolled over him.  He stated that such incident was the onset of his lower back pain.  

This evidence is new, as the evidence before the RO at the time of its November 1998 rating decision did not evidence of an in-service event, injury, or disease.  At such time, although service treatment records recorded that the appellant injured his left leg in such motor vehicle accident, there was no evidence of record that the appellant's back was also injured during such accident.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied, in part, because there was no in-service event, disease, or injury.  

The additional evidence received since the November 1998 rating decision also includes an April 2017 clinical record showing a diagnosis of degenerative joint disease.  This evidence is material as it evidences a current disability, an element previously lacking.

The Board finds that the additional evidence discussed above, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would be sufficient to trigger VA's duty to provide a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for a back disorder is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

In this particular case, the Board finds that the evidence already of record, including the report from the April 2017 medical examination, is sufficient to decide the claim.  Because the RO reopened the claim and conducted the appropriate development, to include obtaining an adequate examination, the Board finds that the duty to assist has been met.  As set forth above, neither he nor his representative has argued otherwise.  Moreover, because the RO has considered the appellant's claim on the merits, the Board's consideration of the claim on the merits will not result in prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

IV.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The appellant contends that his current degenerative joint disease is casually related to a 1960 motor vehicle accident while on active duty.  The record contains no indication, nor is it contended, that the appellant developed arthritis within one year of separation.  Thus, the regulations governing presumptive service connection are not for application here.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  

A September 1960 clinical note states that the appellant turned a "mule," an Army vehicle, over on his left leg.  His knee gave way, felt weak, and was painful, although pain was only present after prolonged standing or marching.  A second September 1960 clinical note states that orthopedic examination of the knees was normal.  It stated that the appellant was not complaining of pain, only weakness.

May and November 1961 clinical notes indicate that the appellant was seen for his left knee giving way.  It was noted that this was an old injury.

The appellant's January 1962 separation examination was essentially normal.  His spine was examined and determined to be normal.  

In a statement received in October 1997, the appellant stated that he has experienced severe lower back pain since approximately October 1995.

An April 1999 clinical note states that the appellant denied back pain.

A February 2000 clinical note states that the appellant reported severe pain in his back, which lasted a day and a half.

A January 2001 clinical note states that the appellant reported that his chronic low back pain was unchanged.

An April 2002 clinical note states that the appellant continued to report chronic, mild low back pain.  An August 2002 clinical note states that the appellant reported some intermittent low back pain.

A January 2003 clinical note states that the appellant denied musculoskeletal pain, numbness, or tingling.

A February 2006 clinical note states that the appellant had no low back pain, nor any other type of pain.

A May 2006 clinical note states that the appellant underwent a bone scan at a private facility two months prior due to new low back pain.  However, such back pain had since resolved.  Examination revealed no spinal tenderness.

September 2007, March 2008, June 2008, and October 2008 clinical notes state that the appellant denied lower back pain.

A July 2015 clinical note states that the appellant reported that he was involved in a motor vehicle accident where a jeep, or "mule," rolled over him.  He stated that such incident was the onset of his lower back pain.

A December 2015 emergency room note states that the appellant presented with back pain and lightheadedness.  The sensation came and went.  He was noted to have a history of low back pain.

December 2015 imaging studies revealed diffuse arthritis of the lower back.

In a Statement in Support of Claim received in February 2016, the appellant reported that he was driving a "mule," a type of Army vehicle with a mounted rifle, in 1960.  It turned over onto his leg.  As he was driving on sand, he sunk into the sand when the mule turned over on him; thus, it did not completely crush him.  He stated that, following such incident, he had a limp and could not stand or walk.

In a February 2017 VA examination report, it was noted that an April 2010 clinical noted recorded complaints of back pain one day in the past week and the day of the note.  An October 2008 clinical note was also referenced, which stated that the appellant denied lower back pain.

The appellant was afforded a VA examination in April 2017.  The claims file was reviewed.  It was noted that he had been diagnosed as having degenerative arthritis of the spine (degenerative joint disease) in December 2015.  The appellant reported experiencing back pain since he was in a motor vehicle incident in 1960 while on active duty.  He reported that he was taken to the hospital but was only provided a pain pill.  He went back to work with ongoing back pain.  There was no further evaluation or treatment.  The examiner observed a December 2015 emergency room note where the appellant presented with two weeks of back pain which radiated to the mid-chest.  Imaging studies revealed multi-level lumbar degenerative changes.  The VA examiner opined that it was less likely than not that the appellant's current degenerative joint disease of the lumbar spine was incurred in or caused by his active service, to include the 1960 motor vehicle incident.  Although there was a record of self-reported history of in-service back pain, the evidence did not establish that the appellant had a permanent residual or chronic disability following separation which was related to service.  

After considering the record, the Board finds that the preponderance of the evidence is against the claim.  

First, the Board notes that the appellant's service treatment records are entirely negative for complaints or abnormalities pertaining to the back.  Although the Board has considered the appellant's statements to the effect that he has experienced continuous back pain since his 1960 motor vehicle accident, the Board finds that the contemporaneously-created service treatment records, which are negative for complaints or abnormalities pertaining to the back, are entitled to greater probative weight than the appellant's remote recollections.  

In that regard, as noted in detail above, when the appellant was examined following the accident, he did not report back symptoms.  The Board finds that had the appellant, in fact, been experiencing chronic back pain while on active duty, he would have reported it in clinical settings when he reported other symptoms associated with the accident.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the Board notes that when the appellant was examined in connection with his separation from service, his back was determined to be normal.  Under these circumstances, the Board finds that the most probative evidence establishes that a chronic back disability was not present in service.  

This conclusion is strengthened by the fact that the contemporaneous post-service clinical records date the onset of the appellant's back pain to many years after service separation.  The Board finds that the contemporaneous clinical evidence is entitled to greater probative weight than more recent, remote recollections about whether the appellant continually experienced back pain since separation.  For example, these clinical records show that in October 1997, the appellant reported that the onset of his back pain was October 1995.  He also denied back pain on multiple occasions between April 1999 and February 2006.  In May 2006, it was noted that the appellant experienced new back pain two months prior; however, such pain had since resolved.

Although the record shows that a back disability did not have its inception during active service or many years after, as set forth above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the current condition and active service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the Board finds that the evidence preponderates against the claim.  As set forth above, in April 2017, a VA clinician examined the appellant, reviewed the clinical evidence of record, and considered the appellant's reported medical history.  After doing so, the examiner concluded that it was less likely than not that the appellant's current back disability was causally related to service.  The Board finds the April 2017 VA examiner's opinion highly probative because it was based on a clinical examination of the appellant, a review of the claims file, consideration of the relevant medical history, and the opinion was well-reasoned.  There is no competent medical evidence to the contrary.

The Board has considered the appellant's contentions to the effect that his back disability is related to his in-service accident.  Although the appellant is competent to report his symptoms because this requires only personal knowledge as it comes through an individual's senses, he is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  Questions of competency notwithstanding, the Board finds the VA examination report to be of greater probative weight than the appellant's lay assertions with respect to the etiology of his current back disability, given the examiner's expertise. 

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened. 

Entitlement to service connection for a back disorder is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


